DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4, 11-12, 14, 21, 23, 25 and 27 (Currently Amended)
Claims 6-7 and 24 (Original)
Claims 3, 8-10, 13, 16-20 and 26 (Previously Presented)
Claims 5, 15 and 22 (Cancelled)

Claim Objection
Claims 1, 11 and 13 is objected to because of the following informalities:
Claim 1, line 20, the recitation of “the fast charging operational mode” should be -- a fast charging operational mode
Claim 11, line 22, the recitation of “the fast charging operational mode” should be -- a fast charging operational mode
Claim 13, line 3, the recitation of “the first and the second line” should be -- the first line and the second line
Appropriate correction is required.

Response to Argument
Applicant’s arguments and amendments, filed on 04/18/2022, have been fully considered. However, the application is not in allowable condition because the prior art(s) still reads on the amended claims 1 and 11 as explained below. The amended claim 21 has necessitated the new ground(s) of rejection presented in this office action.
Regarding the Applicant’s argument that “Ono does not fairly disclose “a battery charger system …a fast charging operational configuration comprising the third switch being opened, the first switch of the first circuit being closed, and the second switch of of the second circuit being closed, wherein the third circuit is configured to operate the third switch to electrically disconnect the first set of battery cells from the second set of battery cells to implement a fast charging operational mode; wherein the first circuit is configured to close the first switch to electrically connect the first circuit to the first line of the power bus and the second set of battery cells to implement the fast charging operational mode; and wherein the second circuit is configured to close the second switch to electrically connect the second circuit to the first line and the second line of the power bus and the first set of battery cells to implement the fast charging operational mode” as recited by claim 1. On the contrary, ONO configures the power storage device 10 such that “the battery modules 11 and 12 are in the series state” during external charging. See ONO paragraph [0098]. The Examiner has referenced ONO paragraphs [0081]-[0085] to support a fast operational mode. Applicant respectfully traverses the Examiner's interpretation of ONO paragraphs [0081 ]-[0085]. In particular, ONO paragraphs [0081]-[0085] describe various implementations of “a DC charging facility [that] has progressed to further shorten the time required for charging a power storage device. An ultra-quick charger with a larger maximum output (for example, a maximum output larger than 100 kW) than that of a quick charger has been introduced.” Applicant asserts that the implementations of the DC charging facility do not relate to the various connections, circuits, and/or switches of the ONO power storage device 10. Notwithstanding the foregoing, Applicant respectfully asserts that the Examiner attempts to modify ONO and/or knowledge available to one of ordinary skill in the art at the time the invention was made to arrive at the various features recited in claim 1 with the use of impermissible hindsight, using knowledge directly gleaned from the Applicant’s disclosure. Moreover, ONO completely lacks any disclosure of the desirability of the combination recited in claim 1; and ONO completely lacks any disclosure of an objective reason to modify the teachings of ONO to arrive at the combination recited in claim 1. (See MPEP § 2143.01 IIl-IV). A rejection under 35 U.S.C. § 103 based on obviousness cannot be properly maintained without a proper disclosure of each and every element and the motivation to combine the elements. Here the applied reference fails to provide a proper disclosure of each and every element. Moreover, the applied reference fails to provide any motivation that would lead one of ordinary skill in the art to modify ONO in a manner set forth in the Office Action.”, on pages 21-23 of the Remarks section, the Examiner respectfully disagrees because
Ono discloses in Fig. 1, the amended claim recitation:
a fast charging operational configuration [0080] [0081] or [0083]-[0085] comprising the third switch R2 being opened [0050], the first switch R1 of the first circuit R1 controlled by 100; [0088] being closed [0050], and the second switch R3 of the second circuit R3 controlled by 100; [0088] being closed [0050],
wherein the third circuit, R2 controlled by 100, is configured to operate the third switch R2 to electrically disconnect/connect [0051] [0052] the first set of battery cells from the second set of battery cells 11 and 12 to implement a fast charging operational mode [0080] [0081], wherein the first circuit R1 controlled by 100; [0088] is configured to close the first switch R1 to electrically connect the first circuit to the first line PL1, connected to R1 via 21 closed of the power bus and the second set of battery cells 11 to implement the fast charging operational mode [0080] [0081] [0021]; and wherein the second circuit R3 controlled by 100; [0088] is configured to close the second switch R3 to electrically connect the second circuit to the first line PL1, connected to R3 via 12 and 21 closed and the second line NL1, connected to R3 via 22 closed of the power bus and the first set of battery cells 12 to implement the fast charging operational mode [0080] [0081] [0021].
With such a connection as above, battery 11 and 12 are connected in parallel. Per [0144], it is said external charging or fast charging can be performed with battery 11 and 12 connected in parallel.
A person having ordinary skill in the art at the time of filing, would have found that it would have been obvious to implement a fast charging operational mode on the first set of battery cells and/or the second set of battery cells when they are electrically disconnected from each other by the third switch.  That is, a person having ordinary skill in the art would have understood and anticipated the fast charging implementation on either one of the first and second set of the battery cells 11 and 12, disconnected, by switch R2, from each other [0051] [0052], or fast charging implementation on both sets of the battery cells, connected in series or parallel [0049] [0050], based on the availability and capability of switching  [0049]-[0052] and fast charging mode [0080] [0081] or [0083]-[0085]. See MPEP 2144.

In conclusion, the Application is not in allowable condition because mainly Ono’s Fig. 1 switching configuration for battery charging, that can be implemented in any platform, is similar to the Application’s Fig. 2 and 3. Therefore, Ono’s charging system with such a switching configuration would be able to perform charging functions like the Application’s claim recitation. It would have been obvious that Ono’s charging system is able to perform a fast charging operational mode in a shorter time on the first set of battery cells and/or the second set of battery cells when they are electrically disconnected from each other by the third switch as explained above.

Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, 11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. 2019/0225109, effective filing date 01/19/2018).
Regarding claim 1, Ono (U.S. 2019/0225109) teaches in Fig. 1, a battery charger system ([0044]) comprising: 
a first circuit (R1+ corresponding control signal from 100 or R1 controlled by 100; [0088]) configured to connect (via 21 closed) to a first line (PL1, connected to R1 via 21 closed) of a power bus (PL1+NL1) and a second set of battery cells (11); 
a second circuit (R3+ corresponding control signal from 100 or R3 controlled by 100; [0088]) configured to connect (via 22 closed) to a second line (NL1, connected to R3 via 22 closed) of the power bus and a first set of battery cells (12); 
the first circuit (R1 controlled by 100; [0088]) comprising a first switch (R1) to electrically connect or disconnect the first circuit to the first line (PL1, connected to R1 via 21 closed) of the power bus and the second set of battery cells (11); 
the second circuit (R3 controlled by 100; [0088]) comprising a second switch (R3) to electrically connect or disconnect the second circuit to the second line (NL1, connected to R3 via 22 closed) of the power bus and the first set of battery cells (12); 
a third circuit (R2+corresponding control signal from 100 or R2 controlled by 100; [0088]) configured to connect ([0049] [0050]) the first set of battery cells (12) to the second set of battery cells (11); and the third circuit comprising a third switch (R2) to electrically connect ([0049] [0050]) or disconnect ([0051] [0052]) the first set of battery cells (12) to the second set of battery cells (11), and
a fast charging operational configuration ([0080] [0081] [0021]) (or [0083]-[0085]) comprising the third switch (R2) being opened ([0050]), the first switch (R1) of the first circuit (R1 controlled by 100; [0088]) being closed ([0050]), and the second switch (R3) of the second circuit (R3 controlled by 100; [0088]) being closed ([0050]) (with such a connection as above,  battery 11 and 12 are connected in parallel. Per [0144], it is said external charging or fast charging can be performed with battery 11 and 12 connected in parallel);
wherein the third circuit (R2 controlled by 100; [0088]) is configured to operate the third switch (R2) to electrically disconnect ([0051] [0052]) the first set of battery cells (12) from the second set of battery cells (11) to implement (See the Note below) the fast charging operational mode ([0080] [0081] [0021]) (or [0083]-[0085]);
wherein the first circuit (R1 controlled by 100; [0088]) is configured to close the first switch (R1) to electrically connect the first circuit to the first line (PL1, connected to R1 via 21 closed) of the power bus and the second set of battery cells (11) to implement the fast charging operational mode ([0080] [0081] [0021]); and
wherein the second circuit (R3 controlled by 100; [0088]) is configured to close the second switch (R3) to electrically connect the second circuit to the first line (PL1, connected to R3 via 12 and 21 closed) and the second line (NL1, connected to R3 via 22 closed) of the power bus and the first set of battery cells (12) to implement the fast charging operational mode ([0080] [0081] [0021]).
Note: Ono discloses the third circuit is configured to operate the third switch to electrically disconnect/connect the first set of battery cells from the second set of battery cells and a fast charging operational mode. A person having ordinary skill in the art at the time of filing, would have found that it would have been obvious to implement a fast charging operational mode on the first set of battery cells and/or the second set of battery cells when they are electrically disconnected from each other by the third switch.  That is, a person having ordinary skill in the art would have understood and anticipated the fast charging implementation on either one of the first and second set of the battery cells, that are disconnected from each other [0051] [0052], or fast charging on both sets of the battery cells, connected in series or parallel [0049] [0050], based on the availability and capability of switching [0049]-[0052] and fast charging mode [0080] [0081] [0021]. See MPEP 2144.
Regarding claim 3, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the first line and the second line (PL1 and NL1 via 21 and 22 closed) of the power bus.
Regarding claim 4, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line and the second line (PL1 and NL1 via 21 and 22 closed) of the power bus during a normal operational configuration (12 and 11 connected in series via R2 on, [0079]-[0080]); 
wherein the first set of battery cells (12) receive a larger voltage ([0083]-[0085] versus [0079]-[0080]) in the fast charging operational configuration ([0083]-[0085]) with respect to the normal operational configuration ([0079]-[0080]); and wherein the second set of battery cells (11) receive a larger voltage ([0083]-[0085] versus [0079]-[0080]) in the fast charging operational configuration ([0083]-[0085]) with respect to the normal operational configuration ([0079]-[0080]).
Regarding claim 6, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the first switch (R1), the second switch (R3), and the third switch (R2) each comprise a relay ([0045] [0088]).
Regarding claim 7, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the first switch (R1), the second switch (R3), and the third switch (R2) are each configured to close or open in response to one or more control signals (control signals from 100; [0088]).
Regarding claim 11, Ono teaches in Fig. 1, a battery charger process comprising:
connecting a first circuit (R1 controlled by 100; [0088]) to a first line (PL1, connected to R1 via 21 closed) of a power bus (PL1, NL1) connected to R1 via 21 closed) and a second set of battery cells (11);
connecting a second circuit (R3 controlled by 100; [0088]) to a second line (NL1, connected to R3 via 22 closed) of the power bus and a first set of battery cells (12); 
configuring the first circuit (R1 controlled by 100; [0088]) with a first switch (R1) to electrically connect or disconnect ([0088]) the first circuit to the first line (PL1, connected to R1 via 21 closed) of the power bus and the second set of battery cells (11); 
configuring the second circuit (R3 controlled by 100; [0088]) with a second switch (R3) to electrically connect or disconnect ([0088]) the second circuit to the second line (NL1, connected to R3 via 22 closed) of the power bus and the first set of battery cells (12); and 
configuring a third circuit (R2 controlled by 100; [0088]) to connect the first set of battery cells (12) to the second set of battery cells (11), and 
operating a fast charging operational configuration ([0080] [0081] [0021]) ([0083]-[0085]) comprising a third switch (R2) being opened ([0050]), the first switch (R1) of the first circuit (R3 controlled by 100; [0088]) being closed  ([0050]), and the second switch (R3) of the second circuit (R3 controlled by 100; [0088]) being closed  ([0050]) (with such a connection as above, battery 11 and 12 are connected in parallel. Per [0144], it is said external charging or fast charging can be performed with battery 11 and 12 connected in parallel);
wherein the third circuit (R2 controlled by 100; [0088]) comprises the third switch (R2) to electrically connect or disconnect ([0088]) the first set of battery cells (12) to the second set of battery cells (11);
 and wherein the third circuit (R2 controlled by 100; [0088]) is configured to operate the third switch (R2) to electrically disconnect ([0051] [0052]) the first set of battery cells (12) from the second set of battery cells (11) to implement the fast charging operational mode ([0080] [0081] [0021]) ([0083]-[0085]) (See the Note above in claim 1);
wherein the first circuit (R1 controlled by 100; [0088]) is configured to close the first switch (R1) to electrically connect the first circuit to the first line (PL1, connected to R1 via 21 closed) of the power bus and the second set of battery cells (11) to implement the fast charging operational mode ([0080] [0081] [0021]); and
wherein the second circuit (R3 controlled by 100; [0088]) is configured to close the second switch (R3) to electrically connect the second circuit to the first line (PL1, connected to R3 via 12 and 21 closed) and the second line (NL1, connected to R3 via 22 closed) of the power bus and the first set of battery cells (12) to implement the fast charging operational mode ([0080] [0081] [0021]).
Regarding claim 13, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the first line and the second line (PL1 and NL1 via 21 and 22 closed) of the power bus.
Regarding claim 14, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line and the second line (PL1 and NL1 via 21 and 22 closed) of the power bus during a normal operational configuration (11 and 12 connected in series via R2 closed; [0079]-[0080]); 
wherein the first set of battery cells (12) receive a larger voltage ([0083]-[0085] versus [0079]-[0080]) in the fast charging operational configuration ([0083]-[0085]) with respect to the normal operational configuration ([0079]-[0080]); and wherein the second set of battery cells (11) receive a larger voltage ([0083]-[0085] versus [0079]-[0080]) in the fast charging operational configuration ([0083]-[0085]) with respect to the normal operational configuration ([0079]-[0080]) (See the Note above in claim 1).
Regarding claim 16, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the first switch (R1), the second switch (R3), and the third switch (R2) each comprise a relay ([0045] [0088]),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Regarding claim 17, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the first switch (R1), the second switch (R3), and the third switch (R2) are each configured to close or open in response to one or more control signals (control signals from 100; [0088]),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. 2019/0225109, effective filing date 01/19/2018), as applied above in claims 1 and 11, in view of Shiobara (U.S. 2016/0301232).
Regarding claim 2, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the first circuit (R1 controlled by 100; [0088]) connects to the first line (PL1, connected to R1 via 21 closed) of the power bus; and wherein the second circuit (R3 controlled by 100; [0088]) connects to the second line (NL1, connected to R3 via 22 closed) of the power bus.
wherein the fast charging operational configuration ([0080] [0081] [0021]) (or [0083]-[0085]) comprises the first circuit (R1 controlled by 100; [0088]), the second circuit (R3 controlled by 100; [0088]), and the third circuit (R2 controlled by 100; [0088]) being configured such that the first set of battery cells (12) directly receive power from the power bus (PL1+NL1 with 21 and 22 closed); and wherein the fast charging operational configuration ([0080] [0081] [0021]) (or [0083]-[0085]) comprises the first circuit (R1 controlled by 100; [0088]), the second circuit (R3 controlled by 100; [0088]), and the third circuit (R2 controlled by 100; [0088]) being configured such that the second set of battery cells (11) directly receive power from the power bus (PL1+NL1 with 21 and 22 closed). 
Ono does not explicitly teach (wherein the first circuit further comprises) a resistor; (wherein the second circuit further comprises) a resistor;
	Shiobara teaches in Fig. 2; [0046], a circuit (131+133) comprises a resistor (133) and a switch (131, controlled by 135); the circuit configured to connect to a power line (power supply line) and a battery (136). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resistor of Shiobara’s into Ono’s first and second circuits, in order to regulate the current value when an excessively large current occurs, and to regulate the voltage value by means of a voltage drop when an excessively large voltage occurs ([0049]; Shiobara).

Regarding claim 12, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the first circuit (R1 controlled by 100; [0088]) connects to the first line (PL1, connected to R1 via 21 closed) of the power bus; and wherein the second circuit (R3 controlled by 100; [0088]) connects to the second line (NL1, connected to R3 via 22 closed) of the power bus,
wherein the fast charging operational configuration ([0080] [0081] [0021]) (or [0083]-[0085]) comprises the first circuit (R1 controlled by 100; [0088]), the second circuit (R3 controlled by 100; [0088]), and the third circuit (R2 controlled by 100; [0088]) being configured such that the first set of battery cells (12) directly receive power from the power bus (PL1+NL1 with 21 and 22 closed); and wherein the fast charging operational configuration ([0080] [0081] [0021]) (or [0083]-[0085]) comprises the first circuit (R1 controlled by 100; [0088]), the second circuit (R3 controlled by 100; [0088]), and the third circuit (R2 controlled by 100; [0088]) being configured such that the second set of battery cells (11) directly receive power from the power bus (PL1+NL1 with 21 and 22 closed). 
Ono does not explicitly teach (wherein the first circuit further comprises) a resistor; (wherein the second circuit further comprises) a resistor;
	Shiobara teaches in Fig. 2; [0046], a circuit (131+133) comprises a resistor (133) and a switch (131, controlled by 135); the circuit configured to connect to a power line (power supply line) and a battery (136). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resistor of Shiobara’s into Ono’s first and second circuits, in order to regulate the current value when an excessively large current occurs, and to regulate the voltage value by means of a voltage drop when an excessively large voltage occurs ([0049]; Shiobara).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. 2019/0225109, effective filing date 01/19/2018), as applied above in claims 1 and 11, in view of Timmons (U.S. 2011/0248680).
Regarding claim 8, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the first set of battery cells (12) and the second set of battery cells (11) are configured to provide power to at least one powered vehicle system ([0042]-[0044]);
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Ono does not explicitly teach at least one powered aircraft system;
	Timmons teaches battery configured to provide power to at least one powered aircraft system (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one powered aircraft system of Timmons’ into Ono’s battery system, in order to provide additional vehicle platform system powered by the battery (abstract; Timmons).
Regarding claim 9, Ono teaches in Fig. 1, the battery charger system of claim 1. Ono does not explicitly teach (wherein the power bus comprises) an aircraft power bus,
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Timmons teaches an aircraft power bus (53+53A, Fig. 6; [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aircraft power bus of Timmons’ into Ono’s battery system, in order to provide power lines interface for additional vehicle platform system powered by the battery (abstract; [0023]; Timmons).
Regarding claim 10, Ono teaches in Fig. 1, an vehicle power system ([0042]-[0044]) comprising the battery charger system ([0044]) of claim 1 and further comprising a battery system ([0042]) comprising the first set of battery cells (12) and the second set of battery cells (11),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Ono does not explicitly teach an aircraft power system.
Timmons teaches an aircraft power system (10, Fig. 6; abstract; [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aircraft power system of Timmons’ into Ono’s battery system, in order to provide additional vehicle platform system powered by the battery (abstract; [0023]; Timmons).
Regarding claim 18, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the first set of battery cells (12) and the second set of battery cells (11) are configured to provide power to at least one powered vehicle system ([0042]-[0044]),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Ono does not explicitly teach at least one powered aircraft system.
	Timmons teaches battery configured to provide power to at least one powered aircraft system (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one powered aircraft system of Timmons’ into Ono’s battery system, in order to provide additional vehicle platform system powered by the battery (abstract; Timmons).
Regarding claim 19, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the power bus comprises
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Ono does not explicitly teach an aircraft power bus
Timmons teaches an aircraft power bus (53+53A, Fig. 6; [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aircraft power bus of Timmons’ into Ono’s battery system, in order to provide power lines interface for additional vehicle platform system powered by the battery (abstract; [0023]; Timmons).
Regarding claim 20, Ono teaches in Fig. 1, the battery charger process of claim 11, further comprising: configuring an vehicle power system ([0042]-[0044]) with a battery (11+12) comprising the first set of battery cells (12) and the second set of battery cells (11),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Ono does not explicitly teach an aircraft power system.
Timmons teaches an aircraft power system (10, Fig. 6 abstract; [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aircraft power system of Timmons’ into Ono’s battery system, in order to provide additional vehicle platform system powered by the battery (abstract; [0023]; Timmons).
Claims 21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons (U.S. 2011/0248680), in view of Bauman (U.S. 8269641), further in view of Cook (U.S. 2008/0036419) and further in view of Syouda (U.S. 2018/0062402).
Regarding claim 21, Timmons teaches in Fig. 6, an aircraft-based power system (abstract; [0001]) comprising:
a charger system ([0021], lines 13-26; [0024], lines 17-29) that comprises 
a charger controller (60; [0021], lines 13-26; [0024], lines 17-29) and 
a charger circuit (abstract, lines 1-4; [0018], lines 10-15; [0023], lines 12-15); 
the charger system further configured to connect to an aircraft power bus (53, 53A; [0023], lines 1-7); the charger system further configured to deliver power ([0018], lines 10-15; [0023], lines 12-15) from the aircraft power bus (53, 53A) to the charger circuit;
the charger circuit ([0018], lines 10-15; [0023], lines 12-15) configured to be controlled by the charger controller (60; [0021], lines 13-26; [0024], lines 17-29); the charger controller configured to control the charger circuit (abstract, lines 3-4); and 
the charger system [0021], lines 13-26; [0024], lines 17-29) further configured to charge a battery system (70) comprising a plurality of battery cells (cells of 70) with the charger circuit ([0018], lines 10-15; [0023], lines 12-15)
Timmons does not explicitly teach (control the charger circuit consistent with) a charging protocol; (the charger system further configured to charge a battery system comprising a plurality of battery cells with the charger circuit consistent with) the charging protocol.
Bauman teaches in Fig. 1, control (VPMS 16) and monitor (14) the charger circuit (12) consistent with a charging protocol (abstract, lines 5, 9-10, 13-14); the charger system (10) further configured to charge a battery system (11) with the charger circuit (12) consistent with the charging protocol (abstract, lines 5, 9-10, 13-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging protocol(s) of Bauman’s into Timmons’, in order to provide charging mode(s) based on the battery status (col. 1, lines 48-59).
The combination does not explicitly teach (the charger circuit configured to) generate a voltage higher than a voltage of the aircraft power bus; (the charging protocol that comprises) the voltage higher than the voltage of the aircraft power bus. 
Cook (U.S. 2008/0036419) teaches in Fig. 3, the charger circuit ([0030], lines 7-10; [0031], lines 1-4) configured to generate a voltage (voltage to charge 304 via 312) higher than (due to boost converter performed by inductor 316) a voltage of the power bus (voltage input to 316 via 308). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the charger circuit configured to generate a voltage higher than a voltage of the power bus of Cook’s into Timmons’, in view of Bauman’s, in order to provide a voltage converter, if required ([0030] [0031]; Cook).
The combination does not explicitly teach at least one switch arranged on a circuit between the battery system and an (aircraft) bus, wherein the at least one switch is configured to isolate the battery system from the (aircraft) bus while the charger system charges the battery system.
Syouda (U.S. 2018/0062402) teaches in Fig. 1, at least one switch (22, 23) arranged on a circuit (20) between the battery system (10) and a vehicle bus (that connects 10 to 5 via 22 and 23), wherein the at least one switch is configured to isolate the battery system (10) from the vehicle bus while the charger system (3+4) charges the battery system (10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one switch arranged on a circuit between the battery system and an vehicle bus, wherein the at least one switch is configured to isolate the battery system from the vehicle bus while the charger system charges the battery system of Syouda’s into Timmons’, in view of Bauman’s and further in view Cook’s, in order to provide safety and system protection.
Regarding claim 23, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Syouda, further comprising one or more sensors (voltage sensor [0002], lines 20-30; Timmons) (or current sensor included in 14, temperature sensor 15, Fig. 1; Bauman) to sense a condition of the battery system (70; Timmons) (or 11, Fig. 1; Bauman): the one or more sensors are configured to provide signals to the charger controller (60; [0021], lines 13-26; [0024], lines 17-29) (or 12+14, Fig. 1; Bauman); the one or more sensors comprise at least one of the following: a current sensor (included in 14, Fig. 1; Bauman), a voltage sensor ([0002], lines 20-30; Timmons), and temperature sensor (15, Fig. 1; col. 3, lines 3, 9; Bauman) , and 
a battery housing (100, Fig. 1 as outer case of housing of 70) configured to store the battery system (70), wherein the charger system ([0021], lines 13-26; [0024], lines 17-29; including 60 and charger circuit [0018], lines 10-15; [0023], lines 12-15) is arranged in the battery housing (100, Fig. 1).
Regarding claim 24, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Syouda, further comprising: a battery housing (100, Fig. 1 as outer case of housing of 70) configured to store the battery system (70); and a battery housing cover (top of 100, Fig. 1 or top of inside housing of 70) configured to cover the battery housing, wherein the charger system ([0021], lines 13-26; [0024], lines 17-29; 60 including charger circuit [0018], lines 10-15; [0023], lines 12-15) is arranged in the battery housing cover (top of 100, Fig. 1 or top of housing of 70; so that 60 including charger circuity is close to connectors 30 and 20).
Regarding claim 25, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Syouda, further comprising: a battery housing (housing of 70, Fig. 6 with outer housing 100, Fig. 1) configured to store the battery system (70); and a charger system housing configured to store the charger system ([0021], lines 13-26; [0024], lines 17-29; 60 including charger circuit [0018], lines 10-15; [0023], lines 12-15), wherein the charger system housing (housing of 60 including charger circuit; [0021], lines 13-26; [0024], lines 17-29) is arranged adjacent to the battery housing (housing of 70 with outer housing 100, Fig. 1); and 
wherein the charger circuit ([0018], lines 10-15; [0023], lines 12-15; [0021], lines 14-24; Timmons) (or 12, Fig. 1; col. 3, line 14; Bauman) comprises at least one of the following: a rectifier, DC to DC converter (col. 3, line 14; Bauman) (or [0030] [0031]; Cook), transformer, and voltage regulator ([0002], lines 20-30; [0021], lines 14-24; Timmons).
Regarding claim 26, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Syouda, wherein the charger circuit ([0018], lines 10-15; [0023], lines 12-15; [0021], lines 14-24; Timmons) comprises
at least one of the following: a rectifier, DC to DC converter (col. 3, line 14; Bauman) (or [0030] [0031]; Cook), transformer, voltage regulator ([0002], lines 20-30; [0021], lines 14-24; Timmons), fuses (col. 3, line 1; Bauman), ground fault circuit interrupter, temperature sensing circuits (col. 3, lines 3, 9; Bauman), voltage sensing circuits ([0002], lines 20-30; Timmons), and switching devices (e.g., 308, 310, 314, 312; Cook); and the battery system (70) is configured to be connected to an aircraft power bus (53, 53A).
Regarding claim 27, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Syouda, wherein the charger circuit ([0018], lines 10-15; [0023], lines 12-15; [0021], lines 14-24; Timmons) (or 12, Fig. 1; col. 3, line 14; Bauman) comprises at least one of the following: a rectifier, DC to DC converter (col. 3, line 14; Bauman) (or [0030] [0031]; Cook), transformer, and voltage regulator ([0002], lines 20-30; [0021], lines 14-24; Timmons);
wherein the charging protocol (abstract, lines 5, 9-10, 13-14; Bauman) comprises a plurality of charging protocols (abstract, lines 5, 9-10, 13-14; Bauman); and wherein the plurality of charging protocols comprise at least a fast charging protocol (abstract, lines 5-9; Bauman) and a trickle charge charging protocol (abstract, lines 13-16; Bauman).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859    

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 15, 2022